          Case 1:21-cr-00165-TSC Document 16 Filed 04/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No. 21-cr-0165 (TSC)
                                              :
DONA SUE BISSEY,                              :
                                              :
                       Defendant.             :


                                      NOTICE OF FILING

       The United States of America hereby submits this notice that the government has provided

the attached letter, together with the discovery described therein, to counsel for the defendant.



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                         By: /s/ Joshua S. Rothstein
                                             Joshua S. Rothstein
                                             Assistant United States Attorney
                                             N.Y. Bar Number 4453759
                                             555 4th Street, N.W., Room 5828
                                             Washington, D.C. 20530
                                             Office: 202-252-7164
                                             Joshua.Rothstein@usdoj.gov
